Case 5:16-cv-01733-CBM-KES Document 82 Filed 07/28/20 Page 1 of 2 Page ID #:549



1
2
3                                                                      O
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     PAUL RICHARDSON,                          Case No.: 5:16-cv-01733-CBM-KES
12            Plaintiff,
                                                 ORDER ACCEPTING REPORT
13     vs.                                       AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
14     BOARD OF PRISON HEARINGS, et              JUDGE
       al.
15
              Defendants.
16
17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (Dkt.
18
       No. 1), the other records on file herein, and the Report and Recommendation of
19
       the United States Magistrate Judge (Dkt. No. 80). Moreover, the Court has
20
       engaged in a de novo review of those portions of the Report and Recommendation
21
       to which objections have been made. (Dkt. No. 81.) The Court has received and
22
       reviewed Plaintiff’s objections to the Report and Recommendation, and the
23
       exhibits attached thereto (medical records). The Court finds the medical records
24
       are not relevant to this lawsuit. (See Dkt. No. 80 (Report and Recommendation) at
25
       p. 12:10-13:1.) Plaintiff argues he “submitted [a] request for Appointment of
26
       Counsel which was somehow lost in preparation[,]” and appears to argue this is
27
       grounds to overrule the Report and Recommendation. (Dkt. No. 81 at p. 2:3-4.)
28

                                                1
Case 5:16-cv-01733-CBM-KES Document 82 Filed 07/28/20 Page 2 of 2 Page ID #:550



1      Having reviewed the record in this case, the Court finds Plaintiff did not file a
2      motion for appointment of counsel, and OVERRULES that objection. The Court
3      accepts the report, findings, and recommendation of the Magistrate Judge, as
4      modified in this order.
5            IT IS THEREFORE ORDERED that Judgment be entered dismissing the
6      Complaint with prejudice.
7
8            IT IS SO ORDERED.
9
10     DATED: July 28, 2020
11
12                                             CONSUELO B. MARSHALL
                                               UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
